Case 2:16-cr-00584-DRH-AYS Document 158-1 Filed 09/27/19 Page 1 of 6 PageID #: 867



  LDM:DL:RWS
  F#: 2015R01296

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

  UNITED STATES OF AMERICA,                                    PARTIAL
                                                               FINAL ORDER OF FORFEITURE
           - against -

  HEMA PATEL,                                                  16-CR-584 (DRH)

                              Defendant.

  -----------------------------X

                     WHEREAS, on June 7, 2018, HEMA PATEL (the ADefendant@) entered a plea

  of guilty to the offense charged in Count Two of the above-captioned Indictment, charging a

  violation of 8 U.S.C. § 1324(a)(2)(B)(ii);

                     WHEREAS, on June 20, 2018, this Court entered a Preliminary Order of

  Forfeiture (“Preliminary Order”) pursuant to Rule 32.2 of the Federal Rules of Criminal

  Procedure, finding that all right, title and interest in the following:

                     a)       The real property and premises together with its respective buildings,
                              appurtenances, improvements, fixtures, attachments, easements and
                              furnishings located at 208 Auburn Avenue, McAllen, Texas 78504
                              (hereinafter, “208 Auburn Ave”);

                     b)       The real property and premises together with its respective buildings,
                              appurtenances, improvements, fixtures, attachments, easements and
                              furnishings, located at 128 N. Expressway 77, Raymondville, Texas
                              78580 (hereinafter “128 N. Expressway 77”);

                     c)       The real property and premises together with its respective buildings,
                              appurtenances, improvements, fixtures, attachments, easements and
                              furnishings, located at 118 N. Expressway 77, Raymondville, Texas
                              78580 (hereinafter, “118 N. Expressway 77”);
Case 2:16-cr-00584-DRH-AYS Document 158-1 Filed 09/27/19 Page 2 of 6 PageID #: 868
                                                                                            2


               d)     The real property and premises together with its respective buildings,
                      appurtenances, improvements, fixtures, attachments, easements and
                      furnishings, located at 5 Miller Circle, Hicksville, New York 11801
                      (hereinafter, “5 Miller Circle”);

               e)     Any and all funds on deposit in BBVA Compass Bank account number
                      ending in 9749 held in the name of Hema N. Patel, and all proceeds
                      traceable thereto;

               f)     Any and all funds on deposit in Capital One Bank account number
                      ending in 6495 held in the name of Nalin Patel d/b/a Hema’s Immigration
                      Bond Service, and all proceeds traceable thereto;

               g)     Any and all funds on deposit in Capital One Bank account number
                      ending in 5857 held in the name of Nalin Patel d/b/a Hema’s Immigration
                      Bond Service, and all proceeds traceable thereto;

               h)     Any and all funds on deposit in First Community Bank account number
                      ending in 727 held in the Name of Nalin Patel d/b/a Hema’s Immigration
                      Bond Service, and all proceeds traceable thereto;

               i)     Any and all funds on deposit in Inter National Bank account number
                      ending in 7387 held in the Name of Nalin Patel and Hema Patel, and all
                      proceeds traceable thereto;

               j)     Any and all funds on deposit in International Bank of Commerce account
                      number ending in 4628 held in the name of DNA Hotels, Ltd. d/b/a La
                      Quinta Inn & Suites, and all proceeds traceable thereto;

               k)     Any and all funds on deposit in International Bank of Commerce account
                      number ending in 9501 held in the name of Neepa Vina Investments,
                      LLC. d/b/a Texas Inn and Suites, and all proceeds traceable thereto;

               l)     Any and all funds on deposit in Treasury Account Symbol 70X6697,
                      Fund Code 05 held for or on behalf of Nalin Patel, Hema Patel and/or
                      Hema’s Immigration Bond Service, up to and including the sum of seven
                      million one hundred ninety-eight thousand two hundred dollars and no
                      cents ($7,198,200.00), more or less, and all proceeds traceable thereto;
               m)     Approximately eight (8) ounces of gold which was seized from Harjinder
                      Singh’s residence located at 5 Miller Circle, Hicksville, New York;

               n)     Approximately three hundred ninety-nine thousand eight hundred
                      dollars and no cents ($399,800.00) in United States currency seized from
                      Bank of America, safe deposit box number 9904028691;

  U.S. v. Hema Patel, et al., 16-CR-584 (DRH),
  Partial Final Order of Forfeiture
Case 2:16-cr-00584-DRH-AYS Document 158-1 Filed 09/27/19 Page 3 of 6 PageID #: 869
                                                                                                  3


                 o)     Approximately seven hundred dollars and no cents ($700.00) in United
                        States currency, eleven (11) one ounce yellow gold bars and various
                        pieces of jewelry seized from First Community Bank, safe deposit box
                        number 130 on or about November 17, 2016;

                 p)     Approximately seven thousand six hundred seventy-five dollars and no
                        cents ($7,675.00) in United States currency and various pieces of jewelry
                        seized from First Community Bank safe deposit box no. 135, on or about
                        November 17, 2016; and

                 q)     Approximately three thousand three hundred ninety dollars and no cents
                        ($3,390.00) in United States currency and eight hundred dollars ($800)
                        in money orders seized from the defendant’s residence located at 208
                        East Auburn, McAllen, Texas;

  (items (a) through (q), collectively, the “Subject Assets”) are forfeitable to the United States,

  pursuant to 8 U.S.C. § 1324(b)(1) and 28 U.S.C. § 2461(c), and 18 U.S.C. § 982(a)(6) as: (i)

  any conveyance, including any vessel, vehicle or aircraft that has been or is being used in the

  commission of a violation of 8 U.S.C. § 1324(a)(2)(B)(ii); (ii) gross proceeds of such offense,

  and any property traceable to such conveyance or proceeds; (iii) any conveyance, including

  any vessel, vehicle or aircraft used in the commission of such offense; (iv) any property, real

  or persona, that constitutes or is derived from, proceeds obtained directly or indirectly form

  the commission of such offense; (v) any property, real or personal, that is used to facilitate, or

  intended to be used to facilitate the commission of such offense; and/or (vi) substitute assets

  pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b)(1);

                 WHEREAS, legal notice of the forfeiture was published in this district on the

  official government forfeiture website, www.forfeiture.gov, for thirty (30) consecutive days,

  beginning on or about March 20, 2018 and ending on or about April 18, 2018;




  U.S. v. Hema Patel, et al., 16-CR-584 (DRH),
  Partial Final Order of Forfeiture
Case 2:16-cr-00584-DRH-AYS Document 158-1 Filed 09/27/19 Page 4 of 6 PageID #: 870
                                                                                             4


                WHEREAS, on or about June 25, 2018, the government served via Federal

  Express, regular U.S. mail and certified U.S. mail, notice to all those persons known to the

  government, who might have an interest in the Subject Assets;

                WHEREAS, on and/or between July 17, 2019 and September 6, 2018 , Third-

  Party Petitioners, Nalin Patel, DNA Hotels, Ltd, Neepa Vina Investments, LLC, California

  Credit Union (currently being held by First Financial Credit Union), Easton Capital

  Corporation, and the Nassau County Treasurers Office, hereby asserted an interest in some of

  the Subject Assets (collectively, referred to as the “Claimants”);

                WHEREAS on or about July 17, 2019, the Defendant was sentenced, and the

  Preliminary Order became final as to Defendant pursuant to Federal Rule of Criminal

  Procedure 32.2(b)(4)(A) and (B) and paragraph 7 of the Preliminary Order;

                WHEREAS, on or about July 17, 2019, the court entered a Memorandum and

  Order granting in part and denying in part claims filed by the Claimants, more specifically

  claims filed by Nalin Patel, DNA Hotels, Ltd and Neepa Vina Investments, LLC (Docket No.

  151);

                WHEREAS, Nalin Patel’s claim was dismissed, and DNA Hotels, Ltd.’s claim

  to 128 N. Expressway 71, and Neepa Vina Investments, LLC’s claim to 118 N. Expressway

  77, were permitted to proceed; and

                WHEREAS, apart from the Claimants, no other third party has filed with the

  Court any petition or claim connection with the Subject Assets and the time to do so under 21

  U.S.C. § 853(n)(2) has expired; and




  U.S. v. Hema Patel, et al., 16-CR-584 (DRH),
  Partial Final Order of Forfeiture
Case 2:16-cr-00584-DRH-AYS Document 158-1 Filed 09/27/19 Page 5 of 6 PageID #: 871
                                                                                                 5


                WHEREAS, due to the negative equity, the government now seeks to vacate the

  previously filed Preliminary Order to the extent that it forfeits the following items of the

  Subject Assets:

                           (a) 208 Auburn Avenue;

                           (c) 118 N. Expressway 77; and

                           (d) 5 Miller Circle

  (collectively, referred to as the “Released Properties,” remaining items (b) and (e)–(q),

  collectively hereinafter “Forfeited Assets”).

                NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

  DECREED that pursuant 8 U.S.C. § 1324(b)(1), 18 U.S.C. §§ 982(a)(6) and 982(b)(1), 28

  U.S.C. § 2461(c) and 21 U.S.C. § 853(p), and the Preliminary Order, all right, title and interest

  in the Forfeited Assets are hereby condemned, forfeited, and vested in the United States of

  America.

                IT IS FURTHER ORDERED that the Preliminary Order be vacated as to the

  Released Properties due to their negative equity.

                IT    IS     FURTHER       ORDERED       that   the   Department   of   Homeland

  Security/Immigration and Customs Enforcement (“DHS/ICE”), and/or their duly authorized

  agents and/or contractors be, and hereby are, directed to dispose of the Forfeited Assets in

  accordance with all applicable laws and regulations.

                IT IS FURTHER ORDERED that the United States District Court for the

  Eastern District of New York shall retain jurisdiction over this case for the purposes of

  enforcing the Preliminary Order and this Final Order of Forfeiture and any supplemental orders

  of forfeiture as may be necessary.
  U.S. v. Hema Patel, et al., 16-CR-584 (DRH),
  Partial Final Order of Forfeiture
Case 2:16-cr-00584-DRH-AYS Document 158-1 Filed 09/27/19 Page 6 of 6 PageID #: 872
                                                                                                6


                IT IS FURTHER ORDERED that the Clerk of Court shall enter final judgment

  of forfeiture to the United States in accordance with the terms of this Partial Final Order of

  Forfeiture and the Preliminary Order.

                IT IS FURTHER ORDERED that the Clerk of the Court shall send, by inter-

  office mail, five (5) certified copies of this executed Partial Final Order of Forfeiture to the

  United States Attorney=s Office, Eastern District of New York, Attn: Brian Gappa, FSA

  Paralegal, 610 Federal Plaza, Central Islip, New York 11722.

  Dated: Central Islip, New York
         September __, 2019
                                              SO ORDERED:


                                              __________________________________
                                              HONORABLE DENIS R. HURLEY
                                              UNITED STATES DISTRICT JUDGE
                                              EASTERN DISTRICT OF NEW YORK




  U.S. v. Hema Patel, et al., 16-CR-584 (DRH),
  Partial Final Order of Forfeiture
